UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 27, 2009 OR [] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number 1-10233 MAGNETEK, INC. (Exact name of Registrant as specified in its charter) DELAWARE 95-3917584 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) N49 W13650 Campbell Drive Menomonee Falls, Wisconsin53051 (Address of principal executive offices) (262) 783-3500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] The number of shares outstanding of Registrant’s Common Stock, as of November 1, 2009, was 30,989,943 shares. FISCAL YEAR 2-Q TABLE OF CONTENTS FOR THE QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 27, 2009 MAGNETEK, INC. Part I.Financial Information Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II.Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1 – Financial Statements MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share data, unaudited) Three Months Ended (13 Weeks) (13 Weeks) September 27, September 28, 2009 2008 Net sales $ 17,834 $ 26,351 Cost of sales 12,212 16,906 Gross profit 5,622 9,445 Operating expenses: Research and development 901 870 Pension expense 2,052 846 Selling, general and administrative 3,959 5,698 Income (loss) from operations (1,290 ) 2,031 Non-operating income: Interest income (10 ) (67 ) Income (loss) from continuing operations before income taxes (1,280 ) 2,098 Provision for income taxes 231 362 Income (loss) from continuing operations (1,511 ) 1,736 Loss from discontinued operations, net of tax (284 ) (855 ) Net income (loss) $ (1,795 ) $ 881 Earnings per common share Basic and diluted: Earnings (loss) from continuing operations $ (0.05 ) $ 0.06 Loss from discontinued operations $ (0.01 ) $ (0.03 ) Net income (loss) $ (0.06 ) $ 0.03 Weighted average shares outstanding: Basic 30,966 30,637 Diluted 30,966 30,873 See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands) September 27, June 28, ASSETS 2009 2009 (Unaudited) Current assets: Cash and cash equivalents $ 15,710 $ 18,097 Restricted cash 262 262 Accounts receivable, net 11,672 11,598 Inventories 12,008 12,617 Prepaid expenses and other current assets 1,105 1,242 Total current assets 40,757 43,816 Property, plant and equipment 20,261 19,948 Less: accumulated depreciation 16,586 16,299 Net property, plant and equipment 3,675 3,649 Goodwill 30,401 30,359 Other assets 5,881 6,256 Total Assets $ 80,714 $ 84,080 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 6,790 $ 5,716 Accrued liabilities 5,359 6,313 Current portion of long-term debt 9 11 Total current liabilities 12,158 12,040 Long-term debt, net of current portion 3 4 Pension benefit obligations, net 73,137 76,849 Other long term obligations 1,572 1,615 Deferred income taxes 5,088 4,863 Commitments and contingencies Stockholders’ deficit Common stock 310 309 Paid in capital in excess of par value 138,342 138,094 Accumulated deficit (3,316 ) (1,521 ) Accumulated other comprehensive loss (146,580 ) (148,173 ) Total stockholders' deficit (11,244 ) (11,291 ) Total Liabilities and Stockholders' Deficit $ 80,714 $ 84,080 See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands, unaudited) Three Months Ended (13 Weeks) (13 Weeks) September 27, September 28, 2009 2008 Cash flows from continuing operating activities: Income (loss) from continuing operations $ (1,511 ) $ 1,736 Adjustments to reconcile income (loss) from continuing operations to net cash provided by (used in)operating activities: Depreciation and amortization 271 282 Stock based compensation expense 175 222 Pension expense 2,052 846 Deferred income tax provision 225 225 Changes in operating assets and liabilities 1,011 840 Cash contribution to pension fund (4,211 ) (2,755 ) Total adjustments (477 ) (340 ) Net cash provided by (used in) continuing operating activities (1,988 ) 1,396 Cash flows from investing activities: Deposit into escrowaccount - (5 ) Capital expenditures (274 ) (323 ) Net cash used in investing activities (274 ) (328 ) Cash flows from financing activities: Proceeds from issuance of common stock 73 86 Borrowings under capital lease obligations - 8 Principal payments under capital lease obligations (4 ) (3 ) Net cash provided by financing activities 69 91 Cash flows from discontinued operations: Used in operating activities (194 ) (433 ) Cash used in discontinued operations (194 ) (433 ) Net increase (decrease) in cash (2,387 ) 726 Cash at the beginning of the period 18,097 15,210 Cash at the end of the period $ 15,710 $ 15,936 See accompanying notes TABLE OF CONTENTS MAGNETEK, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 27, 2009 (Amounts in thousands unless otherwise noted, except per share data, unaudited) 1. Summary of Significant Accounting Policies Profile Magnetek, Inc. (the “Company” or “Magnetek”) is a global provider of digital power control systems that are used to control motion and power primarily in material handling, elevator and energy delivery applications.The Company’s products consist primarily of programmable motion control and power conditioning systems used on the following applications: overhead cranes and hoists; elevators; coal mining equipment; and renewable energy. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Magnetek, Inc. and its subsidiaries.All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial reporting and with the instructions to Form 10-Q and Article10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.For further information, refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 28, 2009 filed with the Securities and Exchange Commission (the “SEC”).In the Company's opinion, these unaudited statements contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of September 27, 2009, and the results of its operations and cash flows for the three-month periods ended September 27, 2009 and September 28, 2008. Results for the three-months ended September 27, 2009 are not necessarily indicative of results that may be experienced for the full fiscal year. The Company uses a fifty-two, fifty-three week fiscal year ending on the Sunday nearest to June 30.Fiscal quarters are the 13 or 14 week periods ending on the Sunday nearest September 30, December 31, March 31 and June 30.The three-month periods ended September 27, 2009 and September 28, 2008 each contained 13 weeks respectively. Use of Estimates - The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Recent Accounting Pronouncements In August2008, the SEC announced that it will issue for comment a proposed roadmap regarding the potential use of International Financial Reporting Standards (“IFRS”) for the preparation of financial statements by U.S. registrants. IFRS are standards and interpretations adopted by the International Accounting Standards Board. Under the proposed roadmap, the Company would be required to prepare financial statements in accordance with IFRS in fiscal 2014, including comparative information also prepared under IFRS for fiscal 2013 and fiscal 2012. The Company is currently assessing the potential impact of IFRS on its financial statements and will continue to follow the proposed roadmap for future developments. In
